This dissent is not based on a difference of opinion as to the law and the facts considered in the majority opinion. Rather, it is bottomed on the important additional undisputed facts developed during the course of the trial.
This action is addressed to the original jurisdiction of this court. This, of course, means that the case has not been tried previously in a lower court. Hence, it is not here on any record made below, but it must be determined on the facts presented in this court.
The sole relief asked by the petitioner is that a writ of habeas corpus be granted and that he be released from custody under a certain three-year sentence. It is agreed that this sentence ended on April 8 of this year and that the petitioner has not been held on this sentence since that date.
It is agreed, too, that the petitioner is being held underother subsequent sentences imposed by reason of the fact that he has escaped from custody three times. No relief is asked from these sentences. Consequently, the allowance of this writ concededly will have no effect as to the sentences under which the petitioner actually is being held but it will merely order him released from serving a sentence which he already has served and from which he already has been discharged. *Page 448